1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10
11   CONRAD WOOD,                                 )    Case No.: 1:19-cv-00100 JLT
                                                  )
12               Plaintiff,                       )    SCHEDULING ORDER (Fed. R. Civ. P. 16)
13        v.                                      )
                                                  )    Pleading Amendment Deadline: 7/9/2019
14   ANDREW BASSETT, et al.,                      )
                                                  )    Discovery Deadlines:
15               Defendants.                      )          Initial Disclosures: 6/7/2019
                                                  )          Non-Expert: 12/2/2019
16                                                           Expert: 3/9/2020
                                                             Mid-Discovery Status Report:
17                                                           7/22/2019
18
                                                       Non-Dispositive Motion Deadlines:
19                                                           Filing: 3/23/2020
                                                             Hearing: 4/20/2020
20
                                                       Dispositive Motion Deadlines:
21                                                            Filing: 3/23/2020
                                                              Hearing: 5/4/2020
22
                                                       Pre-Trial Conference:
23                                                            6/29/2020 at 10:00 a.m.
                                                              510 19th Street, Bakersfield, CA
24
                                                       Trial: 8/17/2020 at 8:30 a.m.
25                                                            510 19th Street, Bakersfield, CA
                                                              Jury trial: 3-5 days
26
27   I.   Pleading Amendment Deadline

28        Any requested pleading amendments are ordered to be filed, either through a stipulation or


                                                   1
1    motion to amend, no later than July 9, 2019.

2    II.      Discovery Plan and Cut-Off Date

3             The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

4    on or before June 7, 2019.

5             The parties are ordered to complete all discovery pertaining to non-experts on or before

6    December 2, 2019, and all discovery pertaining to experts on or before March 9, 2020.

7             The parties are directed to disclose all expert witnesses in writing on or December 16, 20191,

8    and to disclose all rebuttal experts on or before January 13, 2020. The written designation of retained

9    and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C)

10   and shall include all information required thereunder. Failure to designate experts in compliance

11   with this order may result in the Court excluding the testimony or other evidence offered through such

12   experts that are not disclosed pursuant to this order.

13            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

14   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

15   included in the designation. Failure to comply will result in the imposition of sanctions, which may

16   include striking the expert designation and preclusion of expert testimony.

17            The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

18   disclosures and responses to discovery requests will be strictly enforced.

19            The parties SHALL file a joint mid-discovery status conference report by July 22, 2019.

20   Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov. The joint

21   statement SHALL outline the discovery that has been completed and that which needs to be completed

22   as well as any impediments to completing the discovery within the deadlines set forth in this order.

23   IV.      Pre-Trial Motion Schedule

24            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

25
26
27
              1
               In the event an expert will offer opinions related to an independent medical or mental health evaluation, the
28   examination SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s report fully details the expert’s
     opinions in this regard.

                                                                2
1    than March 23, 20202, and heard on or before April 20, 2020. The Court hears non-dispositive

2    motions at 9:00 a.m. at the United States District Courthouse in Bakersfield, California.

3            No motion to amend or stipulation to amend the case schedule will be entertained unless it

4    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

5    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

6    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

7    agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

8    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

9    obligation of the moving party to arrange and originate the conference call to the court. To schedule

10   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

11   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

12   with respect to discovery disputes or the motion will be denied without prejudice and dropped

13   from the Court’s calendar.

14           All dispositive pre-trial motions shall be filed no later than March 23, 2020, and heard no later

15   than May 4, 2020, before the Honorable Jennifer L. Thurston, United States Magistrate Judge, at the

16   United States District Courthouse in Bakersfield, California. In scheduling such motions, counsel shall

17   comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

18   V.      Motions for Summary Judgment or Summary Adjudication

19           At least 21 days before filing a motion for summary judgment or motion for summary

20   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

21   to be raised in the motion.

22           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

23   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

24   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

25   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

26   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

27
             2
28              Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery
     of the dispute, but not later than 30 days after the expiration of the non-expert discovery deadline.

                                                              3
1           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

2    statement of undisputed facts at least five days before the conference. The finalized joint statement of

3    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

4    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

5    statement of undisputed facts.

6           In the notice of motion, the moving party SHALL certify that the parties have met and

7    conferred as ordered above, or set forth a statement of good cause for the failure to meet and confer.

8    Failure to comply may result in the motion being stricken.

9    VI.    Pre-Trial Conference

10          June 29, 2020, at 10:00 a.m., located at the United States District Courthouse in Bakersfield,

11   California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

12          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

13   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

14   directly to Judge Thurston's chambers, by email at JLTorders@caed.uscourts.gov.

15          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

16   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

17   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

18   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

19   Court to explain the nature of the case to the jury during voir dire.

20   VII.   Trial Date

21          August 17, 2020, at 8:30 a.m. at the United States District Courthouse in Bakersfield,

22   California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

23          A.      This is a jury trial.

24          B.      Counsels' Estimate of Trial Time: 3-5 days.

25          C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

26   California, Rule 285.

27   VIII. Settlement Conference

28          If the parties desire a conference with the Court, they may file a joint written request for a

                                                        4
1    settlement conference. Alternatively, the parties may file a joint written request for referral to the

2    Court’s Voluntary Dispute Resolution Program.

3    IX.     Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

4    Trial

5            Not applicable at this time.

6    X.      Related Matters Pending

7            There are no pending related matters.

8    XI.     Compliance with Federal Procedure

9            The plaintiff and counsel are expected to familiarize themselves with the Federal Rules of Civil

10   Procedure and the Local Rules of Practice of the Eastern District of California, and to keep abreast of

11   any amendments thereto. The Court must insist upon compliance with these Rules to efficiently handle

12   its increasing case load, and sanctions will be imposed for failure to follow both the Federal Rules of

13   Civil Procedure and the Local Rules of Practice for the Eastern District of California.

14   XII.    Effect of this Order

15           The foregoing order represents the best estimate of the agenda most suitable to dispose of this

16   case. The trial date reserved is specifically reserved for this case. If the parties determine at any time

17   that the schedule outlined in this order cannot be met, counsel are ordered to notify the court

18   immediately of that fact so that adjustments may be made, either by stipulation or by subsequent status

19   conference.

20           The dates set in this order are firm and will not be modified absent a showing of good

21   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

22   contained herein will not be considered unless they are accompanied by affidavits or declarations,

23   and where appropriate attached exhibits, which establish good cause for granting the relief

24   requested.

25   ///

26   ///

27   ///

28   ///

                                                        5
1         Failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4      Dated:   May 10, 2019                                /s/ Jennifer L. Thurston
5                                                   UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
